DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 12/30/21.  Claims 1, 9, and 10 are amended.  Claims 1-15 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/21 has been entered.
 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2014/0285513 A1 to Aguado (hereinafter “Aguado”) in view of US Patent No. 9,741,146 B1 to Nishimura (hereinafter “Nishimura”).

Concerning claim 1, Aguado discloses a method of determining blending coefficients for respective animations (Abstract), the method comprising: 
obtaining animation data, the animation data defining at least two different animations that are at least in part to be simultaneously applied to an animated object, each animation comprising a plurality of frames (paragraphs [0094]-[0102]- animation data is obtained, the animations comprise of multiple frames); 
obtaining corresponding video game data from an executing video game application, the video game data comprising an in-game state of the animated object (paragraphs [0094]-[0102]- video data is obtained); 
inputting the animation data and video game data into a formula, the formula determining, based on the animation data and corresponding video game data, a blending coefficient for at least one of the animations in the animation data (paragraphs [0094]-[0102]- formula determines blending animations in the video game); 

blending the at least simultaneously applied part of the two animations using the or each determined blending coefficient, the contribution from each of the at least two animations being in accordance with the or each determined blending coefficient (paragraphs [0094]-[0102]- animations are blended).
Aguado lacks specifically disclosing, however, Nishimura discloses inputting the animation data and video game data into a machine learning model, the machine learning model being trained to determine, based on the animation data and corresponding video game data, a blending coefficient for at least one of the animations in the animation data, determining, based on the output of the machine learning model, one or more blending coefficients for at least one of the animations, the or each blending coefficient defining a relative weighting with which each animation is to be applied to the animated object, wherein the in-game state comprises one or more of: (i) a physical state of the animated object; (ii) a stamina level associated with the animated object; and (iii) a context associated with the animated object, where the context includes a scenario established by the video game application that is being experienced by the animated object (column 7, line 48- column 8, line 17; column 12, lines 8-28; column 13, line 43- column 14, line 29 – animation data and video game data are input into a machine learning model which blends coefficients for the animations with a relative weighing which may be based on the physical state and/or stamina level).  It 
 
Concerning claim 2, Aguado lacks specifically disclosing, however, Nishimura discloses wherein the machine learning model is trained using supervised deep learning, the machine learning model being trained with previously generated animation data and corresponding video game data; and wherein the previously generated animation data includes combinations of animations applied to different animated objects and the corresponding blending coefficients used for animating each of the animated objects (column 7, line 48- column 8, line 17; column 12, lines 8-28; column 13, line 43- column 14, line 29 – animation data and video game data are input into a machine learning model which blends coefficients for the animations with a relative weighing).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the machine learning calculations as disclosed by Nishimura into the system of Aguado in order to create more realistic animations in a video game, thereby increasing player interest.  

Concerning claim 3, Aguado lacks specifically disclosing, however, Nishimura discloses wherein each animation is assigned to an animation layer and wherein the machine learning model is trained to determine a respective blending coefficient for each animation layer (column 7, line 48- column 8, line 17; column 12, lines 8-28; 

Concerning claims 4 and 12, Aguado discloses wherein the animated object comprises a computer-generated character, the computer-generated character having a plurality of bones defining a skeleton of the character; and wherein each animation defines a different motion that is to be performed by at least some of the bones of the character (paragraphs [0054], [0058], [0069], [0094]-[0102] – the region may represent the body supported by the framework of bones and joints).  

Concerning claims 5 and 13, Aguado discloses wherein the animation data comprises at least some of the bones of the computer-generated character and corresponding transforms, each transform defining at least one of a position, scale and orientation of a respective bone; and wherein the different motion of at least some of the character's bones for each animation is defined in terms of temporal variations in the transforms of those bones (Fig. 5, paragraphs [0074]-[0078] – orientation of bones are transformed based on animation data).  



Concerning claim 7, Aguado discloses comprising blending the at least two animations using the determined blending coefficient, the contribution from each of the at least two animations being in accordance with the determined blending coefficient (paragraphs [0094]-[0102]- animations are blended using a blending coefficient).
  
Concerning claim 8, Aguado discloses comprising displaying the blended animation at a display device (paragraphs [0094]-[0102]- animations are displayed).

Concerning claims 9 and 10, see the rejection of claim 1.

Concerning claim 11, Aguado lacks specifically disclosing, however, Nishimura discloses wherein the modelling unit is trained using supervised deep learning to determine a relationship between animation data and corresponding video game data, the modelling unit being trained with previously generated animation data and corresponding video game data; and wherein the previously generated animation data comprises combinations of animations applied to different animated objects and the blending coefficients associated therewith (column 7, line 48- column 8, line 17; column 12, lines 8-28; column 13, line 43- column 14, line 29 – animation data and video game data are input into a machine learning model which blends coefficients for the 

Concerning claim 15, Aguado lacks specifically disclosing, however, Nishimura discloses wherein the modelling unit comprises a neural network trained to map animation data and corresponding video game data to blending coefficients (column 7, line 48- column 8, line 17; column 12, lines 8-28; column 13, line 43- column 14, line 29 – animation data and video game data are input into a machine learning model which blends coefficients for the animations with a relative weighing).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the machine learning calculations as disclosed by Nishimura into the system of Aguado in order to create more realistic animations in a video game, thereby increasing player interest.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 with respect to the 35 USC 103 rejection have been considered but are moot based on the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715